UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4569


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MICHAEL LEWIS WIMBERLY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00738-RBH-1)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. John C. Potterfield,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Lewis Wimberly pled guilty to conspiracy to

commit     wire    fraud,    in    violation           of    18    U.S.C.       §§    371,       1343

(2012).      He received a sixty-month sentence.                         On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal,

but questioning whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Wimberly’s guilty plea and whether

the sentence was reasonable.               Although informed of his right to

do   so,    Wimberly     has      not   filed      a        supplemental           brief.         The

Government declined to file a response.                       We affirm.

              Because Wimberly did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                                  United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                 Here, we find no

error, as the district court substantially complied with Rule 11

when    accepting      Wimberly’s       plea.          Given      no     indication         to    the

contrary,     we    therefore       find   that         the       plea       was    knowing       and

voluntary, and, consequently, final and binding.                                     See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

              Next,    counsel      questions           whether          the       sentence       was

reasonable,        considering          that       a        thirty-month            portion        of

Wimberly’s sentence was imposed consecutive to an undischarged

state      sentence.        We    review       a   sentence            for     reasonableness,

applying     an    abuse    of    discretion           standard.              Gall    v.    United

                                               2
States, 552 U.S. 38, 46 (2007).              The court first reviews for

significant procedural error, and if the sentence is free from

such error, it then considers substantive reasonableness.                   Id.

at 51.     Procedural error includes improperly calculating the

Guidelines range, treating the Guidelines range as mandatory,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, and

failing to adequately explain the selected sentence.                  Id.     To

adequately explain the sentence, the district court must make an

“individualized assessment” by applying the relevant § 3553(a)

factors to the case’s specific circumstances.               United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).              The individualized

assessment need not be elaborate or lengthy, but it must be

adequate   to   allow   meaningful    appellate    review.      Id.   at    330.

Substantive     reasonableness   is    determined      by   considering     the

totality of the circumstances, and if the sentence is within the

properly-calculated      Sentencing       Guidelines   range,   we    apply    a

presumption of reasonableness.            United States v. Strieper, 666

F.3d 288, 295 (4th Cir. 2012).             We conclude that Wimberly has

not rebutted the presumption of reasonableness.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Wimberly’s conviction and sentence.                     This

court requires that counsel inform Wimberly, in writing, of the

right to petition the Supreme Court of the United States for

                                      3
further review.      If Wimberly requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Wimberly.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     4